DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the Notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE filed on 04/15/2021 and filing fee has been entered.
Claims 1-5, 7-12, 14-18 and 20-23 are pending in this application, of which claims 1, 8 and 15 are independent claims. Claims 6, 13 and 19 have been previously cancelled by the Applicant. 
Applicant’s arguments based on the remarks filed on 04/15/2021 with respect to claims 1-5, 7-12, 14-18 and 20-23 have been fully considered and persuasive. Claims 1-5, 7-12, 14-18 and 20-23 remain allowable.
Allowable Subject Matter
The present Claims 1-5, 7-12, 14-18 and 20-23 are allowable.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1, 8 and 15, the examiner agreed with the Applicant’s arguments that the amendment only affects the form factor of the above independent claims, but not the essential scope of the  invention. The previous known prior arts, the combination of Bennett, Chen and Kodaypak, whether alone or in combination with other prior arts of records, fails to disclose or suggest “the one or more processors, when configuring the parameter or setting of the device, being to: configure the setting or parameter to disable one or more functionalities of the device without disabling voice transmission and short message service (SMS) transmission, the one or more functionalities including one or more of: background data transmission, or streaming data;” in combination with the other elements required by the claims as a whole as similarly recited in claims 1, 8 and 15 of the current application.
Other prior art of records, Guo et al. (US 2004/0170191); Oh et al. (US 20120207115) Jung et al. (US 20160064959); and Chuttani et al. (US 20160262177) whether alone or in combination with other prior art also fail to teach the above limitations as similarly recited in claims 1, 8 and 15 of the current application.
Since all the above prior arts of record fail to teach the claimed invention as discussed above; the independent claims 1, 8 and 15 are therefore allowable.
2-5, 7, 9-12, 14, 16-18 and 20-23, since the prior arts of record fail to teach the claimed invention of the independent claims 1, 8 and 15 as discussed above, all the remaining dependent claims 2-5, 7, 9-12, 14, 16-18 and 20-23 are therefore allowable per their dependencies to the above allowable base claims (1, 8 and 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakae et al. (US Pub. 2012/0127865) teaches a terminal including a frequency channel priority unit for detecting interference and determining when to provide data transmission according to priority.
Kim et al. (US Pub. 2018/0198502) teaches method of determining rank-related information and transmitting capability information of UE to the eNB.
Suzuki et al. (US Pub. 20180191414) teaches a terminal device transmits capability information including rank indicator indicating UE category information.
Takahashi et al. (US Pub. 20180192314) teaches a UE including an RSSI measurement unit for reporting measurement to the radio network.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

June 4, 2021

05